Title: To Thomas Jefferson from Joseph Crockett, 4 January 1802
From: Crockett, Joseph
To: Jefferson, Thomas


          
            Sir
            Jessamine County State of Kentucky Janry 4th. 1802
          
          I am sensible of the Multiplicty of business you are Nessarily engaged in; and expect you Scarcely have a moment to Spare, But hope you will indulge me a few minutes until I make my acknowledgements for the late appointment you was pleased to confer on me, I flatter my self my conduct has been Such as will be approved of by the Honorable the Judges—and the people in general—As I have had a recent proof of this, Since I came into Office I have Served upwards of three hundred writs, All ranks of people Seems were Satisfyed and expresses their Obediance to the laws of the United States—
          But do rejoice at the prospect of the excise and Stamp laws being repealed,
          Their united wishes are that you Sir may live long to See the blessings of a lasting peace and the effects of a well regulated goverment which is by None more Sincerly wished for then your most Obedt and very Hble Servt
          
            Joseph Crockett
          
        